                  Case 1:20-cv-01229-SAB Document 7 Filed 09/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY THOMAS MARRUFO,                         Case No. 1:20-cv-01229-SAB

12                    Plaintiff,                     ORDER ADVISING PARTIES OF STAY OF
                                                     ACTION PURSUANT TO GENERAL ORDER
13           v.                                      615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                      Defendant.
16

17

18          On August 28,2020, Anthony Thomas Marrufo (“Plaintiff”) filed this action seeking

19 judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)
20 denying his application for disability benefits pursuant to the Social Security Act.

21          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

22 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

23 Appellate Hearings Operations and may resume preparation of a certified copy of the

24 administrative record.

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
               Case 1:20-cv-01229-SAB Document 7 Filed 09/17/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      September 17, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
